COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 MARISSA ANN GARCIA,                            §
                                                                No. 08-10-00184-CR
                  Appellant,                    §
                                                                   Appeal from the
 v.                                             §
                                                                 144th District Court
 THE STATE OF TEXAS,                            §
                                                               of Bexar County, Texas
                  Appellee.                     §
                                                               (TC# 2009CR2686W)
                                                §

                                 MEMORANDUM OPINION

       Appellant waived trial by jury and entered a plea of nolo contendere before the court to the

offense of possession of cocaine. TEX . HEALTH & SAFETY CODE ANN . § 481.115(b) (West 2010).

Appellant was admonished of the consequences of her plea pursuant to TEX . CODE CRIM . PROC.

ANN . art. 26.13 (West 2009). The trial court deferred adjudication of guilt, placed Appellant on

community supervision for two years, and ordered that she pay $360 in court costs plus attorneys’

fees, restitution in the amount of $53, and a $1,500 fine. Subsequently, Appellant pled true to

violating the conditions of her community supervision. The trial court revoked Appellant’s

community supervision, found Appellant guilty of possession of cocaine in an amount less than one

gram, and sentenced her to imprisonment in the Texas Department of Criminal Justice-State Jail

Division for sixteen months. Appellant filed her notice of appeal. We affirm.

       Appellant’s court-appointed counsel, however, has filed a brief in which she has concluded

that the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating
why, in effect, there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of her

right to examine the appellate record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is wholly

frivolous and without merit. Appellant pled true and a plea of true is sufficient to revoke community

supervision. See Watts v. State, 645 S.W.2d 461, 463 (Tex. Crim. App. 1983). Further, Appellant

was sentenced within the range of punishment for her offense . TEX . HEALTH & SAFETY CODE ANN .

§ 481.115(b) (West 2010); TEX . PENAL CODE ANN . § 12.35(a) (West 2003). Thus, we find nothing

in the record that might arguably support the appeal.

       The judgment is affirmed.



                                              GUADALUPE RIVERA, Justice
April 29, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                 2